327 F.2d 499
In the Matter of CONTINENTAL VENDING MACHINE CORP., Debtor.
No. 283, Docket 28607.
United States Court of Appeals Second Circuit.
Argued Dec. 6, 1963.Decided Dec. 6, 1963.

Stein, Kripke & Rosen, New York City (Robert D. Marcus, New York City, of counsel), and Nathan B. Kogan, New York City, for appellants.
Curtis, Mallet-Prevost, Colt & Mosle, New York City (Victor V. Vensas, Harvey P. Dale, and Nancy Stagg, New York City, of counsel, and John P. Campbell, New York City, on the argument), and David W. Kahn and William M. Kahn, New York City, for appellees.
Before MOORE, FRIENDLY and KAUFMAN, Circuit Judges.
PER CURIAM.


1
Being unable to find that the District Judge abused his discretion, we affirm his order.


2
Accordingly, the motion for a stay is denied.